Case: 12-13465        Date Filed: 09/03/2013       Page: 1 of 4


                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 12-13465
                                 Non-Argument Calendar
                               ________________________

                       D.C. Docket No. 6:11-cv-01128-GAP-KRS


THERESA M. DAWSON,

                                                                           Plaintiff-Appellant,

                                             versus

COMMISSIONER OF SOCIAL SECURITY,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (September 3, 2013)

Before BARKETT, MARCUS, Circuit Judges, and HUCK, ∗ District Judge.

PER CURIAM:




       ∗
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 12-13465    Date Filed: 09/03/2013    Page: 2 of 4


      Theresa Dawson appeals the district court’s order affirming the Social

Security Administration’s denial of her application for supplemental security

income. On appeal, she argues that the Administrative Law Judge (“ALJ”) erred

by failing to expressly include Dawson’s limitations in maintaining concentration,

persistence, or pace in the residual functional capacity (“RFC”) assessment or in

the hypothetical question posed to the vocational expert (“VE”).

      We review the Commissioner’s decision for substantial evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. (quotation marks

omitted). The individual seeking Social Security disability benefits bears the

burden of proving that she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005).

      The Commissioner uses

      a five-step, sequential evaluation process . . . to determine whether a
      claimant is disabled: (1) whether the claimant is currently engaged in
      substantial gainful activity; (2) whether the claimant has a severe
      impairment or combination of impairments; (3) whether the
      impairment meets or equals the severity of the specified impairments
      in the Listing of Impairments; (4) based on [the RFC] assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given
      the claimant’s RFC, age, education, and work experience.



                                         2
               Case: 12-13465     Date Filed: 09/03/2013   Page: 3 of 4


Winschel, 631 F.3d at 1178. The RFC is “that which an individual is still able to

do despite the limitations caused by his or her impairments.” Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004).

      If the claimant successfully proves that she is unable to perform her past

relevant work, the Commissioner bears the burden of determining whether there is

other work available at the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th

Cir. 1999). The Commissioner may show “that the claimant can perform other

jobs . . . through the testimony of a VE.” Id. at 1229. “In order for a VE’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.” Id. However, an

ALJ is “not required to include findings in the hypothetical that the ALJ had

properly rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1161 (11th Cir. 2004).

      If an ALJ determines at step two of the sequential evaluation process that the

claimant’s mental impairments caused limitations in concentration, persistence, or

pace, the ALJ must include those limitations in the hypothetical questions posed to

the VE. Winschel, 631 F.3d at 1180-81. However, the ALJ may instead include in

the hypothetical questions the limitation that the claimant is restricted to unskilled

work if the medical evidence shows that the claimant can perform simple, routine

tasks or unskilled work despite her limitations in concentration, persistence, or


                                           3
              Case: 12-13465     Date Filed: 09/03/2013    Page: 4 of 4


pace. Id. at 1181 (remanding for the ALJ to explicitly include the claimant’s

moderate limitation in maintaining concentration, persistence, or pace in the

hypothetical question because “the ALJ did not indicate that medical evidence

suggested [that the claimant’s] ability to work was unaffected by this limitation,

nor did he otherwise implicitly account for the limitation in the hypothetical”).

      In this case, unlike in Winschel, the ALJ indicated in the hypothetical that

the medical evidence showed that Dawson’s ability to work was only affected by

her limitations in maintaining concentration, persistence, or pace to the extent that

she was limited to routine, repetitive tasks with up to three-step instructions. See

id. Therefore, the ALJ did not err by not explicitly including limitations in

maintaining concentration, persistence, or pace in the RFC assessment or in the

hypothetical question to the VE, and the VE’s testimony constituted substantial

evidence. Because substantial evidence shows that the ALJ sufficiently accounted

for Dawson’s limitation, we affirm.

      AFFIRMED.




                                          4